Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 13, 2019

                                     No. 04-19-00265-CV

                                    Maria Juanita GOMEZ,
                                           Appellant

                                               v.

                                      HILLCREST INN,
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 19177C
                          Honorable Susan Harris, Judge Presiding


                                        ORDER
        Pursuant to our June 27, 2019 order, appellant’s brief was due July 29, 2019. Neither the
brief nor a motion for extension of time has been filed.

        We ORDER Appellant Maria Gomez to file, on or before August 23, 2019, her
appellant’s brief and a written response reasonably explaining (1) her failure to timely file the
brief and (2) why appellee is not significantly injured by her failure to timely file a brief. If
appellant fails to file a brief and the written response by the date ordered, her appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court